DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-19 are pending in the application.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Schertiger (US 2009/0192479 A1).

    PNG
    media_image1.png
    396
    323
    media_image1.png
    Greyscale
	As to claim 1, Schertiger discloses a drainable ostomy appliance (Abstract, Fig.1-5) including:  	first 3 and second 2 walls Fig.1-2 [0033],ll.2 connected to each other at or near their peripheries 4 [0033],ll.2-6, the first wall 3 having: a stoma-receiving opening 5 Fig.2 [0035]; 	a collecting cavity defined between the first 3 and second 2 walls (as cavity between sealed walls 3 and 2 Fig.2 [0033],ll.2-6); 	a connection member 6 connected to the first wall 3 for attaching the appliance to a user or for attaching the appliance to a flange for attaching the appliance to the user [0035],ll.3-6; 	an outlet 8 (discharge portion 8 as lower part of pouch with opening 9 Fig.1-2 [0031],ll.3) which extends away from the stoma-receiving opening 5 Fig.1 [0031], the outlet terminating at an opening 5 Fig.1-5 [0034];

a first stiffening member 22 (2nd plate member 22 Fig.1-2 [0039],ll.4-8) positioned immediately adjacent the opening 9 on a wall (lower 3) of the outlet 8 Fig.1-2 that, when in use, faces the user, the first stiffening member 22 extending across the outlet 8 Fig.1-2 [0039],ll.11-12; and 	a second stiffening member 21 (1st plate member 21 Fig.1-2) positioned next to the first stiffening member 22 Fig.1-2, further away from the outlet 8 than the first stiffening member 22 Fig.1-2 and: on the same wall 2 as the first stiffening member 22 Fig.4, the second stiffening member 21 also extending across the outlet 8/9 Fig.1-2 [0046]-[0050].
 	As to claim 2, Schertiger discloses wherein the first 22 and second 21 stiffening members have first and second sides (proximal 21a,22a and distal 21b, 22b edges Fig.1-2 [0039],ll.15-16,1-16) that extend across the outlet 8 Fig.1-2 and the first side 21a/22a is positioned closer to the stoma-receiving opening 5 than the second side 21b/22b Fig.1-5 [0039]-[0040].

    PNG
    media_image2.png
    349
    181
    media_image2.png
    Greyscale
 	As to claim 3, Schertiger discloses wherein the second side 21b of the second stiffening member 21 abuts or lies close to the first side 22a of the first stiffening member 22 Fig.1-4. 	As to claims 4-11 and 18, Schertiger discloses that at least a portion of the thickness [between the upper/first and lower/second surface] of the second stiffening member 21: (as per claims 4-6, 8-10, and 18) increases linearly (as tapers or is less, as it extends from the first side towards the second side (where any stiffening member as recited plate can include a chamfer (as reduced thickness) of 45 degrees over approximately 50% of the thickness of each plate member, which would necessarily include where at least a portion of the thickness of the second stiffening member increases linearly and/or tapers or is less as it extends from the first (upper) side towards the second (lower) side Fig.5).
	As to claims 12 and 17-18, Schertiger discloses wherein: (as per claim 12) an outwardly facing surface of the second stiffening member 21 Fig.2, which surface faces away from the outlet 8 Fig.2, is substantially planar Fig.2; and (as per claim 17) an inwardly facing surface of the second stiffening member 21 Fig.2, which surface faces towards the outlet 8, is substantially planar Fig.4.	As to claims 13-16 and 18, Schertiger discloses wherein: a first, or a second, portion of an outwardly or inwardly facing surface of the second stiffening member 21 is concave or convex, wherein the concave or concave portion is positioned at or near the first, or second, side of the second stiffening member 21 Fig.4 [0023] (where one side of any strip/stiffening member, as the second member 14, can be concave (with opposite side necessarily convex, according to broadest reasonable interpretation, where each stiffening member as plate  is flexible and resilient [0013],ll.2-3, such that each stiffening member can form a concave or convex shape, in order to easily open or close the drainage opening after emptying and also provide a reliable and tight seal in operation [0002],ll.5-7).
	As to claim 18-19, Schertiger discloses wherein the first stiffening member 22 is symmetrical to the second stiffening member 21 about a plane that extends generally perpendicular to a plane in which the first 22 and/or second 21 stiffening member(s) generally lie (as shown in Fig.1-4).
Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: Pedersen (US 2009/0192479 A1); Smith (GB 2414677 A); and Villefrance (US 2011/0144601 A1) (as cited in corresponding PCT Search report (as provided in 3/18/21 IDS as NPL reference 1)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781